                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                     5:16-CV-386-BR

 BRIER CREEK INTEGRATED PAIN &                    )
 SPINE PLLC,                                      )
                                                  )
        Plaintiff,                                )
                                                  )
                v.                                )                       ORDER
                                                  )
 UNITED STATES DEPARTMENT OF                      )
 HEALTH & HUMAN SERVICES, et al .,                )
                                                  )
        Defendants.                               )


       This case, brought pursuant to the Freedom oflnformation Act ("FOIA"), 5 U.S.C. § 552,

is before the court on the parties ' joint motion (D.E. 41) for entry of a scheduling order providing

for production of a Vaughn Index. For good cause shown, the motion is ALLOWED, and critical

deadlines are as follows:

       1.      Defendant Department of Health and Human Services ("DHHS") shall by 9

September 2019 prepare and produce a Vaughn Index for all pages that were partially or fully

redacted pursuant to 5 U.S.C. § 552(b)(5) from its document production, including all pages that

were also partially or fully redacted pursuant to 5 U.S.C. § 552(b)(7).

       2.      DHHS shall by 8 December 2019 prepare and produce a Vaughn Index for all

remaining partially or fully redacted pages, beginning with those pages partially or fully redacted

pursuant to 5 U.S.C. § 552(b)(6).

        3.     Between 9 September 2019 and 8 December 2019, DHHS shall provide interim,

rolling productions of the Vaughn Index. Those rolling productions shall encompass no fewer than
4,000 pages and shall be produced to plaintiff Brier Creek Integrated Pain & Spine PLLC every

two weeks.

       4.     The parties shall contact the court within 14 days of the final production of the

Vaughn Index to schedule a status conference.

       SO ORDERED, this 24th day of July 2019.



                                                       es E. Gates
                                                    Uruted States Magistrate Judge




                                                2
